UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

GOVERNMENT EMPLOYEES INSURANCE

COMPANY, GEICO INDEMNITY COMPANY, Docket No.: 1:19-cv-05876
GEICO GENERAL INSURANCE COMPANY (DG)(LB

and GEICO CASUALTY COMPANY,

Plaintiffs,
-against-

DIRECT RX PHARMACY, INC., D/B/A
SHARONAS PHARMACY, et al.,

Defendants.
STIPULATION OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT
JEAN-PIERRE GEORGES BARAKAT, M.D.

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel for
Plaintiffs, Government Employees Insurance Company, GEICO Indemnity Company, GEICO
General Insurance Company and GEICO Casualty Company (collectively, “Plaintiffs”) and
Defendant, Jean-Pierre Georges Barakat, M.D. (“Defendant”) that all claims asserted by Plaintiffs
against Defendant in this action are dismissed with prejudice pursuant to Fed. R. Civ. P. 41 (a)(1).
Plaintiffs and Defendant shall bear their own costs and attorneys’ fees associated with the
prosecution and/or defense of this action.

Dated: May 25, 2021

 

 

 

RIVKIN RADLER LLP GARY a
By: /s/ Jennifer Abreu By: Loo
Michael A. Sirignano, Esq. Gary Tsirelman, Esq.
Jennifer Abreu, Esq. 129 Livingston St, 2nd Fl
926 RXR Plaza Brooklyn, NY 11201
Uniondale, New York 11556 Counsel for Defendant, Jean-Pierre Georges
Barakat, M.D.

Counsel for Plaintiffs
